UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7644


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ARTURO NAVARRO BAZA,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. Terrence W. Boyle,
District Judge. (7:06-cr-00116-BO-1)


Submitted:   February 25, 2016            Decided:   March 18, 2016


Before MOTZ, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Arturo Navarro Baza, Appellant Pro Se. Ethan A. Ontjes, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Arturo    Navarro    Baza   appeals    the   district    court’s    order

denying his 18 U.S.C. § 3582(c)(2) (2012) motion for a sentence

reduction pursuant to Sentencing Guidelines Amendment 782.                    We

have     reviewed   the      record   and    find    no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court. See United States v. Baza, No. 7:06-cr-00116-BO-1 (E.D.N.C.

Oct. 5, 2015).      We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    this   court     and   argument   would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                        2